Citation Nr: 0622434	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-39 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the claim for service connection for 
left ear hearing loss.  

2.  Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  While 
the face of this rating decision indicated that the claim for 
service connection for left ear hearing loss remained denied 
because the evidence submitted was not new and material, in 
discussing the reasons for its decision, the RO stated that 
the claim was considered reopened and then proceeded to deny 
service connection on the merits.  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, despite the fact that in discussing the reasons 
for its decision, the RO considered the claim as reopened, 
the Board must make an independent determination as to that 
question.  

The veteran testified before the undersigned at a 
videoconference hearing in August 2005.  A transcript of that 
hearing is of record.  

In February 2006 the veteran submitted a letter from his 
physician stating that the veteran's service connected low 
back disability had increased in severity.  The claim for an 
increased evaluation of the low back disability is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The September 2001 rating decision, which denied service 
connection for left ear hearing loss, is final.  

2. Evidence received since the September 2001 rating decision 
relates to a previously unestablished fact necessary to 
substantiate the claim, and has a reasonable possibility of 
substantiating the claim.

3.  Current left ear hearing loss is not etiologically 
related to service.  


CONCLUSIONS OF LAW

1.  The September 2001 rating decision, which denied service 
connection for left ear hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been associated with the 
claims file subsequent to the September 2001 rating decision, 
and this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

3.  Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. § 1110 (West 2002): 38 C.F.R. 
§§ 3.303, 3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

In view of the Board's favorable decision on the new and 
material evidence question, further assistance is not 
required with regard to that aspect of his claim.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran received this notice in a July 2003 letter.  The 
letter did not explicitly tell him to submit all relevant 
evidence in his possession, but it did tell him to send 
"what we need", that he should send in treatment records, 
and that it was his responsibility to ensure that VA received 
relevant records not in the custody of a federal agency.  
This information should have put him on notice to submit 
relevant evidence in his possession.

In accordance with VCAA requirements, the notice was provided 
prior to the initial adjudication.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

All adequately identified and relevant records have been 
obtained, and the veteran has been afforded needed 
examinations.  There remains no further duty to assist him in 
substantiating the claim.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.

II.  Analysis

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2005).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran was initially denied service connection for left 
ear hearing loss in September 2001.  That denial was based on 
the service medical records being negative for any 
complaints, treatment, or diagnosis of any left ear condition 
and the fact that, while the veteran may have been subjected 
to noise exposure in service, he also had a 50 year history 
of post-service occupational noise exposure.  

The evidence of record at the time of the September 2001 
rating decision included the service medical records, showing 
normal ears and whispered voice testing 15/15 bilaterally on 
both the January 1953 pre-induction examination and the March 
1955 separation examination.  As mentioned above, there are 
no complaints regarding, or treatment for left ear hearing 
loss in the service medical records.  

In the September 2001 denial, the RO also considered a July 
2001 VA audiological examination, which revealed audiological 
testing of the left ear indicating pure tone thresholds 
meeting the definition of hearing loss contained in 38 C.F.R. 
§ 3.385.  The diagnosis was a predominantly mild conductive 
hearing loss in the left ear.  At an August 2001 VA ear 
disease examination the VA examiner stated that the veteran 
definitely had an audiogram pattern consistent with noise 
induced or noise exacerbation hearing loss.  

The veteran did not file a notice of disagreement within one 
year of receiving notice of the September 2001 rating 
decision.  That determination is now final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.302.  However, the veteran may 
reopen his claim by submitting new and material evidence.  
38 U.S.C.A. § 5108.  

"New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; "new and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
the present case, the September 2001 rating decision, which 
the veteran did not appeal nor asked to be reconsidered, was 
the last final denial of the service connection claim.  Thus, 
the evidence to be reviewed for purposes of determining 
whether new and material evidence sufficient to reopen the 
claim has been received is the evidence that was associated 
with the record since September 2001.

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence submitted after the September 2001 rating decision 
includes a December 2003 letter from the veteran's physician, 
Dr.G., in which he stated that examination revealed bilateral 
sensorineural hearing loss in conjunction with conductive 
hearing loss in the right ear.  He opined that the bilateral 
sensorineural hearing loss was related to a history of 
significant noise exposure.  In a July 2004 follow-up letter, 
Dr. G. stated that the sensorineural hearing loss was 
consistent with a history of noise exposure and the right 
significant hearing loss was consistent with a trauma that 
incurred in service and, thus, was service related.  

The veteran testified at his August 2005 videoconference 
hearing that his position during service was a gunner and 
that, after service, he worked as a carpenter.  He stated 
that his carpentry work did not involve loud noise, but that 
he used hammers and saws by hand.  He testified that he had 
not been exposed to noise after the in service noise 
exposure.  

Dr. G.'s opinions, coupled with the veteran's testimony 
regarding noise exposure during and after service, provide 
competent evidence that the veteran's current left ear 
hearing loss may be related to noise exposure in service.  

A nexus between current left ear hearing loss and service is 
a previously unestablished factor necessary to establish 
service connection.  

The prior denial was premised in large part on the fact that 
the veteran had significant post-service noise exposure.  His 
recent testimony is deemed credible for purposes of 
reopening, and refutes the premise for the denial.

Together with the veteran's testimony, Dr. G.'s opinions 
raise a reasonable possibility of substantiating the claim.  
As such, they constitute new and material evidence and the 
claim is reopened.  38 C.F.R. § 3.156(a).  

Having determined that the claim is reopened, the Board must 
next consider the merits of the reopened claim.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

As noted earlier, the RO considered the claim on the merits 
as well as on the basis of new and material evidence.  The 
veteran has made arguments and offered testimony and evidence 
on the merits of the claim.  He is not, therefore, prejudiced 
by the Board's consideration of this question.  Curry v. 
Brown, 7 Vet. App. 59 (1994); Bernard v. Brown, 4 Vet. App. 
384 (1993).

In regard to the first element of service connection, a 
current disability, the veteran underwent VA audiological 
examination in September 2003 which revealed hearing loss for 
VA purposes in the left ear.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
20
40
55

The veteran's speech recognition score using the Maryland CNC 
Word List was 88 percent in the left ear.  The audiologist's 
diagnosis in regard to the left ear was a mild to moderate 
mixed hearing loss.  These findings demonstrate current left 
ear hearing loss.  38 C.F.R. § 3.385.  

In regard to the second element of the service connection 
claim, in service injury, the veteran is competent to report 
exposure to loud noise.  His report is consistent with 
service department records showing service in an artillery 
unit.

Despite the absence of left ear hearing loss demonstrated in 
the service medical records, service connection could 
nonetheless be established if all the evidence, including 
that pertinent to service, established that left ear hearing 
loss was incurred in service.  38 C.F.R. § 3.303(d).  

The remaining question is whether the evidence establishes 
that current left ear hearing loss is related to the in-
service noise exposure.

At the July 2001 VA examination, the veteran reported being 
exposed to excessive noise while serving around 155 artillery 
for 6 months, during which time he wore no hearing 
protection.  He also reported being around some excessive 
noise outside the military when he worked as a carpenter for 
50 years, when he wore hearing protection at times.  After 
audiological examination, the VA examiner found a 
predominantly mild conductive hearing loss, but did not offer 
an opinion as to etiology of this condition.  The August 2001 
VA examiner again noted the history of unprotected exposure 
to loud noise in service and opined that the audiogram was 
consistent with noise induced or noise exacerbation hearing 
loss.  This VA examiner made no mention of any noise exposure 
other than during service.  

At VA examination in September 2003 the veteran again 
reported excessive noise exposure while being around 155 
howitzers without hearing protection for 6 months.  He also 
reported some excessive noise exposure during his post-
service work as a carpenter for 50 years, during which time 
he reported wearing hearing protection.  As noted above, 
audiological evaluation revealed a mild to moderate mixed 
hearing loss in the left ear, and the VA examiner opined that 
it was unlikely that left ear hearing loss was due to noise 
exposure in the military since this exposure was quite 
limited, and the veteran was exposed to quite a bit of noise 
after leaving service.  

As discussed above, Dr. G. opined in December 2003 that the 
veteran's bilateral hearing loss was related to a history of 
significant noise exposure and reiterated in his July 2004 
letter that the veteran's sensorineural hearing loss was 
consistent with a history of noise exposure.  The veteran has 
testified that he did not have noise exposure after service.  

There are conflicting medical opinions of record regarding 
the relationship between current left ear hearing loss and 
noise exposure.  

The medical evidence is consistent in attributing current 
left ear hearing loss to noise exposure.  

The veteran is competent to testify on factual matters of 
which he has first hand knowledge, such as noise exposure, or 
the lack thereof, and use of hearing protection.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  If the veteran's 
recent testimony is accepted, his only noise exposure 
occurred in service.  Since all the competent evidence 
attributes the left ear hearing loss to noise exposure, the 
disability would have to be linked to service.

The veteran's testimony conflicts with the history reported 
history at the July 2001 and September 2003 VA examinations, 
when he made mention of occupational noise exposure for 50 
years beginning prior to service.  

Even his recent testimony, however, implies some noise 
exposure in that he reported decades of exposure to noise 
from hammering.  Moreover, his recent testimony came only 
after the 2003 VA examiner's opinion, and being advised of 
the denial of his claim based on post-service noise exposure.

For these reasons the Board finds the veteran's report of no 
post service noise exposure to be less probative than the 
history related to VA examiners and his own testimony that he 
had long exposure to noise from hand held hammers.  The Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 
1997).  

The August 2001 VA examiner discussed only a history of in-
service noise exposure and then stated that the veteran's 
audiogram pattern was definitely consistent with noise 
induced hearing loss, thus implicitly relating the current 
disability to service.  While suggesting a nexus, there is no 
indication as to whether or not the VA examiner reviewed the 
claims file in rendering this opinion, and the opinion is too 
general to satisfy the requirement of a nexus between the 
current disability and the veteran's in service noise 
exposure.  Medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

The September 2003 VA examiner's opinion that it was unlikely 
that the veteran's left ear hearing loss was related to noise 
exposure in service since that noise exposure was very 
limited and he was exposed to quite a bit of noise once he 
left the service was based on review of the claims file and 
audiological evaluation.  

Dr. G. did not indicate whether he had reviewed the medical 
records, Dr. G. also evaluated the veteran, and opined in 
both his December 2003 and July 2004 letters that hearing 
loss was related to noise exposure.  Dr. G. did not, however, 
provide any specific history of noise exposure, and most 
importantly, did not relate the hearing loss to in service 
noise exposure.

Left ear hearing loss was not identified in service.  It 
cannot be found that all the evidence, including that 
pertinent to service, establishes that the hearing loss was 
incurred in service.  The weight of the evidence is against 
such a finding.  Accordingly, the claim is denied.  
38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for left ear hearing loss 
is reopened.

Entitlement to service connection for left ear hearing loss 
is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


